 

 

Case 3:17-cV-00101-RDl\/| Document 196 Filed 01/18/19 Page 1 of 1

IN THE UN|TED STATES DlSTR|CT COURT
FOR THE MlDDLE DlSTR|CT OF PENNSYLVAN|A

CONSUMER F|NANCIAL
PROTECT|ON BUREAU,

P|aintiff

. 3:17-CV-101
v. : (Judge Mariani)

NAV|ENT CORPORATION, et a|.,

Defendants.

SPEC|AL MASTER ORDER

Now, this 17th day of January, 2019, IT |S HEREBY ORDERED THAT a status
conference shall be held on January 28, 2019, at 11:00 a.m. in the Mediation Center of the
Wil|iam J. Nea|on U.S. Courthouse and Federa| Bui|ding, Scranton, PA. Counse| shall
appear either in person or by way of video conference, and shall notify the Special Master
whether counsel will be present or appear by video conference no later than January 25,
2019. Arrangements shall be made through the Court for any counsel appearing by video.

No later than January 25, 2019, the parties shall tile reports summarizing the
discovery disputes referenced in paragraphs 2a through 2j of the Orderof Judge Mariani

appointing the Special Master.

s/ Thomas l. Vanaskie
THOMAS l. VANASK|E
SPEC|AL MASTER

 

